



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto Standard Condominium Corporation No. 1908
    v. Stefco Plumbing & Mechanical Contracting Inc., 2014 ONCA 696

DATE: 20141010

DOCKET: C58192

Blair, Pepall and Hourigan JJ.A.

BETWEEN

Toronto Standard Condominium Corporation No. 1908
    also known as       Toronto Condominium Corporation No. 1908

Applicant

(Appellant)

and

Stefco Plumbing & Mechanical Contracting Inc.

Respondent

(Respondent)

Jonathan H. Fine and Yadvinder S. Toor, for the
    appellant

No one appearing for the respondent, Stefco Plumbing
    & Mechanical Contracting Inc.

Doug A. Bourassa, for the intervening party, Business
    Development Bank of Canada

Heard: August 22, 2014

On appeal from the order of Justice Wailan Low of the
    Superior Court of Justice, dated December 13, 2013, with reasons reported at
    2013 ONSC 7709.

Hourigan J.A.:

[1]

The appellant, Toronto Standard Condominium Corporation No. 1908
    (Toronto Standard), commenced an application, wherein it sought,
inter
    alia
, an order that the respondent, Stefco Plumbing and Mechanical
    Contracting Inc. (Stefco), the owner of two condominium units, pay the full
    arrears of its outstanding condominium common expenses, plus interest and
    collection costs.

[2]

Stefco did not dispute that its common expenses were in arrears and did
    not participate in the application below or on this appeal.  The central issue,
    both on the application and on this appeal, is the question of the priority
    between the claim of the Business Development Bank of Canada (BDC) as
    mortgagee of Stefcos condominium units and the claim of Toronto Standard for
    common expenses.

[3]

The application judge granted an order that Stefco pay common expense
    arrears plus interest, but declared that Stefcos failure to pay such expenses
    did not constitute damages to Toronto Standard. The effect of that finding is that
    the claim of BDC, as mortgagee, stands in priority to the claim of Toronto
    Standard.

[4]

Toronto Standard appeals the decision, arguing that the application
    judge failed to properly interpret and apply the provisions of the
Condominium
    Act
,
1998
, S.O. 1998, c. 19 (the Act), and that its claim has
    priority, pursuant to ss. 86(1) and 134(3).

[5]

For the reasons that follow, I would dismiss the appeal.

FACTS

[6]

Toronto Standard is a non-profit corporation created under the Act by
    registration of a declaration on January 21, 2008 by 1288124 Ontario Inc. (the
    Declarant).

[7]

On January 7, 2009, the Declarant transferred units 18 and 27, Level 1
    to Stefco. On August 10, 2010, BDC registered first mortgages against the
    Stefco units.

[8]

Under the Act, the Declarant was obliged to hold a turn-over meeting
    transferring control of Toronto Standard to a new board of directors elected by
    the unit owners within 21 days of the transfer of a majority of units.  It was
    also obliged to provide financial information and documentation to the new
    board. As of January 7, 2009, title to the majority of the units had been
    transferred from the Declarant to unit purchasers, but the turn-over meeting
    did not occur within the prescribed time limits and the Declarant did not produce
    any financial documents or accounting details.

[9]

On September 7, 2011, the unit owners took the initiative of holding
    their own turn-over meeting, at which they elected a new board. The Declarant
    did not recognize the new board as valid. Consequently, an application was
    commenced in the Superior Court by various unit owners regarding the validity
    of both the turn-over meeting and the new board.

[10]

As
    a result of Stefcos default under its mortgages, BDC commenced enforcement
    proceedings on December 9, 2011. Stefco was subsequently noted in default and
    BDC obtained default judgment for in excess of $1 million.

[11]

Judgment
    was delivered in the application bought by the unit owners on January 5, 2012.
    The court validated the elected board and ordered production of,
inter alia
,
    an accounting of all payments received to date by Toronto Standard on account
    of common expenses. The Declarant failed to comply with that order.

[12]

The
    new board of Toronto Standard eventually determined, through an examination of
    bank records, that there was no record of Stefco having paid any common
    expenses since the inception of the condominium. It is not disputed that Stefco
    owed common expense arrears totaling $49,790.84 as of June 30, 2012.

[13]

Pursuant
    to s. 84 of the Act, unit owners are obliged to contribute to the common
    expenses in the proportions specified in the declaration. The legislation also
    provides, in s. 85, that if an owner defaults in its obligation to contribute
    to common expenses, a lien arises in favour of  the condominium corporation 
    against the owners unit for such expenses, plus interest, and reasonable legal
    and other costs incurred in the collection or attempted collection of the
    unpaid amount.

[14]

The
    lien expires three months after the default that gave rise to the lien occurred,
    unless the condominium corporation registers a certificate of lien.  The
    condominium corporation is required, on or before the day that the certificate
    of lien is registered, to give written notice of its lien to every encumbrancer
    whose encumbrance is registered against title to the unit. Pursuant to s. 86 of
    the Act, the amounts subject to the lien have priority over all registered
    encumbrances, regardless of when they were registered.

[15]

It
    is not disputed that Toronto Standard did not register a certificate of lien
    with respect to Stefcos units until September 20, 2012. This lien only covers
    arrears from July, 2012 onward because the lien for the earlier common expenses
    had expired.

[16]

BDC
    proceeded by power of sale proceedings. The units were sold and BDC suffered a
    deficit of several hundred thousand dollars on the sale. This deficit gives
    rise to the priority dispute between BDC and Toronto Standard.

THE APPLICATION

[17]

In
    May, 2012, Toronto Standard commenced an application seeking:


(i)

A declaration that Stefco was in breach of its s. 84 obligation to pay common
    expenses since January, 2009;


(ii)

An order pursuant to s. 134(1) of the Act, requiring Stefco to comply
    with its obligations under the Act, more particularly, an order requiring
    Stefco to comply with s. 84 of the Act;


(iii)

An order pursuant to s. 134(3)(b)(i) of the Act that Stefco pay Toronto
    Standard the full amount of common expense arrears plus interest at a rate of
    18%;


(iv)

An order pursuant to s. 134(3)(b)(ii) of the Act

that Stefco
    pay Toronto Standard its full costs of the application, and all costs
    associated with the collection and attempted collection of the sum claimed; and


(v)

An order pursuant to s. 134(3)(b)(ii) of the Act that all damages and
    costs awarded be added to the common expenses payable in respect of Stefcos
    units.

[18]

Under
    s. 134(1) of the Act, an interested party (e.g. a condominium corporation, a
    unit owner, or a mortgagee of a unit) may make an application to the Superior
    Court of Justice for an order enforcing compliance with,
inter alia
,
    the Act, a declaration or by-laws. The court has the power to grant such relief
    as is fair and equitable in the circumstances, including an award of damages
    and costs.  Pursuant to s. 134(5), if a condominium corporation obtains an
    award of damages or costs against an owner or occupier of a unit, the damages
    or costs, together with any additional actual costs of enforcement, shall be
    added to the common expenses for the unit.

[19]

In
    its application, Toronto Standard attempted to utilize the procedure in s. 134
    of the Act

to claim the arrears in common expenses as damages and have
    the damages added to the common expenses payable by Stefco. If successful,
    Toronto Standard could then register a lien for the full amount of the arrears,
    plus interest and collection costs.  Pursuant to s. 86 of the Act, the lien would
    stand in priority to all other encumbrances, including the mortgage held by
    BDC, notwithstanding the fact that Toronto Standard had failed to register a certificate
    of lien within the time limits in s. 85.

[20]

The
    application judge characterized Toronto Standards application as an attempt to
    revive lien rights previously lost. She observed that this revival strategy
    had been the subject of negative commentary in G. William Dunn & Wayne S.
    Gray,
Marriott

and

Dunn:

Practice in Mortgage
    Remedies in Ontario
, 5
th
ed. (Scarborough: Carswell, 1995) at
    56-8.2. The application judge also noted that the case law cited by Toronto
    Standard in which the revival strategy had been successfully employed, involved
    situations where no mortgagee was named as a party. Moreover, these cases did
    not provide any reasons for the decision to permit the revival of lien rights.

[21]

The
    application judge recognized that s. 134 grants the court a broad discretion to
    fashion an appropriate remedy, having regard to the equities of the case. She
    also found that a central feature to the priority regime [in the Act] is that
    the lien loses priority if notice is not given (at para. 51). She concluded
    that the equities favoured the mortgagee, as the failure of Toronto Standard to
    comply with the Act

was prejudicial to the rights of the
    encumbrancers, including BDC.

[22]

The
    application judge declined to make a declaration that the common expense
    arrears constituted damages to Toronto Standard, stating at para. 54:

I do not consider that the failure to pay common expenses by
    Stefco results in damages to the condominium corporation. The condominium
    corporation is a statutory conduit. Damages, if any, accrue to the unit owners
    who have borne the consequences of under-contribution to common expenses. In my
    view, it would not be fair and equitable to declare the product of this
    litigation a basis for a new lien right and thus in effect revive lien rights
    that the applicant has long ago allowed to expire.  Accordingly, I do not make
    a declaration that the common expense arrears constitute damages to the
    condominium corporation.

[23]

The
    application was granted only to the extent that an order was made that Stefco
    pay common expenses arrears commencing January 1, 2009, with interest accruing
    from the date upon which each such payment came due. The application was
    otherwise dismissed.  The effect of this order is that Toronto Standards claim
    to common expense arrears arising before July 2012 is subject to the priority
    of BDCs mortgage.

POSITIONS OF THE PARTIES

[24]

Toronto
    Standard submits the application judge made a critical error in finding that
    damages awarded under s. 134 for unpaid common expenses were not damages
    suffered by the condominium corporation, but by the individual unit owners.

[25]

In
    coming to this erroneous conclusion, the application judge is said to have
    failed to appreciate the inherent risk that a mortgagee of a condominium unit
    takes as a result of the provisions of the Act that permit a condominium
    corporation to add certain amounts to the common expenses of a unit. The application
    judge is also alleged to have erred in failing to recognize that the Act
    provides various methods for a condominium corporation to collect common
    expenses, not just the lien procedure in ss. 85 and 86.

[26]

In
    addition, Toronto Standard submits that the application judge failed to
    appreciate that the Act is consumer protection legislation, which favours the
    rights of unit owners over mortgagees and, thus, the application judges
    conclusion that the equities favoured the mortgagee was in error.

[27]

BDC
    submits that the decision of the application judge under s. 134 of the Act was
    discretionary in nature and therefore, is entitled to a high degree of
    deference on appeal. Its position is that the application judge properly
    exercised her discretion by granting an order for the payment of arrears by
    Stefco and by refusing to allow the arrears to be collected by use of a
    priority lien.

[28]

BDC
    argues that the application judge did not err in concluding that  damages in
    the nature of unpaid common expenses were not damages suffered by Toronto
    Standard. Rather, the application judge correctly recognized that the actual
    economic loss will be borne by the unit holders, as they will be obliged to
    contribute more money to cover the costs of the unpaid common expenses.

ISSUES

[29]

The
    appeal raises the following issues:


(i)

What is the standard of review of the application judges decision?


(ii)

Can a condominium corporations claim for common expenses constitute a
    claim for damages under s. 134 of the Act?

ANALYSIS

(i)

Relevant Sections of the Act

[30]

In
    order to consider these issues, it is necessary to have regard to the following
    sections of the Act:

84.  (1) Subject to the other provisions of this Act, the
    owners shall contribute to the common expenses in the proportions specified in
    the declaration.



85.  (1) If an owner defaults in the obligation to contribute
    to the common expenses, the corporation has a lien against the owners unit and
    its appurtenant common interest for the unpaid amount together with all
    interest owing and all reasonable legal costs and reasonable expenses incurred
    by the corporation in connection with the collection or attempted collection of
    the unpaid amount.

(2)  The lien expires three months after the default that gave
    rise to the lien occurred unless the corporation within that time registers a
    certificate of lien in a form prescribed by the Minister.



86.  (1) Subject to subsection (2), a lien mentioned in
    subsection 85 (1) has priority over every registered and unregistered
    encumbrance even though the encumbrance existed before the lien arose



134. (1)  Subject to subsection (2), an owner, an occupier of a
    proposed unit, a corporation, a declarant, a lessor of a leasehold condominium
    corporation or a mortgagee of a unit may make an application to the Superior
    Court of Justice for an order enforcing compliance with any provision of this
Act
,
    the declaration, the by-laws, the rules or an agreement between two or more
    corporations for the mutual use, provision or maintenance or the cost-sharing
    of facilities or services of any of the parties to the agreement.



(3)  On an application, the court may, subject to subsection
    (4),

(a) grant the order applied for;

(b) require the persons named in the order to pay,

(i) the
    damages incurred by the applicant as a result of the acts of non-compliance,
    and

(ii) the costs incurred by the
    applicant in obtaining the order; or

(c) grant such other relief as is fair and equitable in the
    circumstances.



(5)  If a corporation obtains an award of damages or costs in
    an order made against an owner or occupier of a unit, the damages or costs,
    together with any additional actual costs to the corporation in obtaining the
    order, shall be added to the common expenses for the unit and the corporation
    may specify a time for payment by the owner of the unit.

(ii)     Standard of Review

[31]

The
    granting of a remedy under s. 134(3) of the Act is within the discretion of the
    application judge, who is obliged to consider what is fair and equitable in the
    circumstances of the case:
Metro Toronto Condominium Corp. No. 545 v. Stein
,
    (2006) 212 O.A.C. 100 (Ont. C.A.), at para. 37;
Gordon v. York Region
    Condominium Corp. No. 818
, 2014 ONCA 549, at para. 8.

[32]

The
    jurisdiction of an appellate court to review the exercise of a judicial
    discretion is very limited. An appellate court generally will not interfere
    unless it is clearly demonstrated that the judge applied the wrong legal
    standard or based his or her conclusions on irrelevant factors, or on factors
    to which he or she attached inappropriate weight:
Wasauksing First Nation
    v. Wasausink Lands Inc.
, [2004] 2 C.N.L.R. 355 (Ont. C.A.) at para. 82;
Chapters
    Inc. v. Davies, Ward & Beck LLP
(2001), 52 O.R. (3d) 566 (Ont. C.A.)
    at para. 43.

[33]

BDC
    submits that the application judge based her decision on a consideration of the
    fairness and equity of the situation. Therefore, the decision should attract
    considerable deference, and should not be subject to reversal on the facts of
    the case.

[34]

Toronto
    Standard accepts the limited jurisdiction of this court to interfere with the
    exercise of the discretion by the application judge, but submits that the
    application judge erred in law in finding that damages suffered as a
    consequence of unpaid common expenses are not damages suffered by the
    condominium corporation, but by the individual unit owners. Given this legal
    error, it submits that this court has jurisdiction to reverse the finding of
    the application judge and award it damages under s. 134.

[35]

In
    my view, the application judge made a legal error in her implicit finding that
    unpaid common expenses can constitute damages under s. 134 of the Act. The
    application judge approached the issue by reviewing the scheme of the Act and
    then determined that the revival strategy was not fair and equitable in the
    circumstances of the case. The correct approach was to first determine whether
    a claim for common expenses as damages could be made under s. 134. If the
    answer to that question is no, there is no necessity to consider whether it is
    fair and equitable for Toronto Standard to be permitted to revive its expired
    lien.

[36]

This
    legal error adversely impacted on the application judges exercise of
    discretion and consequently, appellate interference is warranted. It falls to
    this court to undertake the analysis on the critical issue of whether common
    expenses can constitute damages under s. 134 of the Act.

(iii)    Common Expenses as s. 134 Damages

[37]

Whether
    unpaid common expenses can constitute damages under s. 134 is a matter of
    statutory interpretation.  As LaForme J.A. recently stated in
Tyendinaga
    Mohawk Council v. Brant
, 2014 ONCA 565, at para. 51, statutory
    interpretation cannot be founded on the wording of the legislation alone; strict
    construction of statutes has given way to purposive and contextual
    interpretation. The Supreme Court of Canada has described the courts role in
    the modern approach to statutory interpretation as engaging in a consideration
    of the words of a statute in their entire context and in their grammatical and
    ordinary sense harmoniously with the scheme of the Act, the object of the Act,
    and the intention of Parliament":
Montréal (City) v. 2952-1366 Québec
    Inc.
,  2005 SCC 62, [2005] 3 S.C.R. 141, at paras. 9-12, citing
Rizzo &
    Rizzo Shoes Ltd. (Re)
, [1998] 1 S.C.R. 27, at para. 21.

[38]

For
    the reasons that follow, I find that the interpretation of s. 134 urged by
    Toronto Standard is contrary to the legislative purpose of the Act, the scheme
    of the Act, and is not consistent with the wording of s.134.

[39]

The
    first part of the analysis involves a consideration of the legislative purpose
    behind the enactment of the sections of the Act dealing with the collection of
    common expenses. Toronto Standard describes the Act

as being consumer
    protection legislation, which demonstrates a clear preference for the rights of
    a condominium corporation to collect common expenses over the rights of a mortgagee
    to enforce payment obligations under a mortgage.

[40]

That
    statement is accurate only to a point. In recognition of the special
    significance of common expenses in the on-going operation of a condominium
    building, s. 86 grants the condominium corporation a powerful tool by creating
    a priority for the collection of common expenses. However, the use of that tool
    is conditional on the condominium corporation fulfilling its obligation to
    register its lien and provide notice to encumbrancers.

[41]

In
    my view, this part of the Act is designed to safeguard the financial viability
    of a condominium corporation in a manner that fairly balances the rights of the
    various stakeholders. Lane J. was correct in
York Condominium Corp. No. 482
    v. Christiansen
, (2003), 64 O.R. (3d) 65 (Ont. S.C.J.) when he observed,
    at para 5: [A] principal object of the Act

is to achieve fairness
    among the parties -- owners, their tenants, their mortgagees, the corporation
    itself -- in raising the money to keep the common enterprise solvent.

[42]

In
    restricting the availability of the priority for common expenses to
    circumstances where the condominium corporation has registered its lien and
    provided notice to encumbrancers, the legislature has balanced the right and
    obligation of a condominium corporation to collect common expenses against the
    right of a mortgagee to have notice of a default in the payment of common
    expenses. This right of notice is of significant benefit to a mortgagee. It
    allows a mortgagee to determine if it should take steps to protect its
    interests under s. 88, by paying the common expenses, treating the failure to
    pay as a default under the mortgage, and commencing enforcement proceedings.
    The proposed revival strategy ignores the fair balance the legislature has
    struck between the rights of mortgagees and condominium corporations.

[43]

With
    respect to the purpose of s. 134 (5) of the Act
,
we have the guidance
    of this Court in
Metropolitan Toronto Condominium Corp. No. 1385 v. Skyline
    Executive Properties
,  2005 CarswellOnt 1576 (C.A.), at para. 40:

[T]he section was intended to shift the financial burden of
    obtaining compliance orders from the condominium corporation and ultimately,
    the innocent unit owners, to the unit owners whose conduct necessitated the
    obtaining of the order.  Furthermore, the section was enacted to provide a
    means whereby the condominium corporation could, if necessary, recover those
    costs from the unit owner through the sale of the unit.

[44]

In
    the
Skyline
case, the issue was not whether common expenses could be
    classified as damages under s. 134. However, the courts interpretation of the
    purpose of the subsection is instructive. The court considered it to be a tool
    available to the condominium corporation to ensure that the costs of obtaining
    compliance orders were not borne by all of the unit owners. Such an additional
    tool is not necessary for the collection of common expenses because ss. 85 and
    86 provide the condominium corporation with the process to collect such costs.

[45]

In
    summary, I am of the view that the revival scheme proposed by Toronto Standard
    is inconsistent with the purpose of the Act and the intention of the legislature.
    This interpretation of the Act upsets the balancing of the rights of stakeholders,
    by granting an unfettered right to a priority to condominium corporations, to
    the detriment of mortgagees.

[46]

Toronto
    Standards position is also inconsistent with the scheme of the Act.  If its
    interpretation were accepted, and a priority could be revived utilizing the s. 134
    procedure for an expired lien right, s. 85(2) would be rendered meaningless.  A
    condominium corporation could ignore its obligation to register a lien under
    that sub-section, safe in the knowledge that it could always assert its lien
    rights later and still claim priority. Thus, Toronto Standards interpretation
    would result in a statute that is internally inconsistent.

[47]

Toronto
    Standard submits that the Act permits a condominium corporation to add to the
    common expenses on an unlimited basis in circumstances where the condominium
    corporation has carried out repair or restorative work, or constructed an
    addition to the building (e.g. ss. 92(4), 98(4), 105(2), 162(6) and 163(4)).
    It argues that mortgage lenders willingly accept the risk that the value of
    their security can be diminished or eliminated, if such costs are added to a
    unit owners common expenses account. Therefore, it submits, that adding common
    expenses as damages under s. 134 is entirely consistent with the scheme of the Act.

[48]

The
    difficulty with this argument is threefold. First, the examples cited involve
    situations where the costs incurred are added to common expenses. However, in
    the present case, we are being invited to add common expenses to common
    expenses, through the artifice of briefly labelling them as damages. Second, although
    the sections cited permit a condominium corporation to increase a unit owners
    common expenses, contrary to the submission of Toronto Standard, they do not
    provide a new mechanism for the enforcement of existing common expense claims.
    Third, while a mortgagee must recognize that it runs the risk of having its
    security imperiled by an increase in common expenses, it does so based on the
    understanding that such a priority is limited to expenses incurred in the three
    months prior to the registration of a lien.

[49]

In
    my view, therefore, Toronto Standards proposed interpretation of s. 134
    is inconsistent with the scheme of the Act.

[50]

Finally,
    the lien revival scheme is also inconsistent with the language of
s. 134
.
Subsection 134(5) states
    that damages or costs awarded to a condominium corporation are to be added
    to the common expenses. Clearly, on the plain language of the subsection, a
    distinction is drawn between damages and common expenses.

[51]

There
    is nothing in the language of s.134 that evidences any intention on the part of
    the legislature to permit common expenses to be classified as damages so that
    they can then be reclassified back to being common expenses. This circular
    statutory interpretation argument is simply not borne out by the wording of the
    section.

DISPOSITION

[52]

I
    would dismiss the appeal.

[53]

As
    agreed between the parties, BDC, as the successful party, is entitled to its
    costs payable by Toronto Standard, fixed in the amount of $5,000, all
    inclusive.

Released:   October 10, 2014  RAB

C.W.
    Hourigan J.A.

I
    agree R.A. Blair J.A.

I
    agree S.E. Pepall J.A.


